Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/9/2022 has been entered.

Election
Applicant’s election without traverse of Group I in the reply filed on 10/20/2021 is acknowledged.
Claims 9-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Only claims 1-8 are under examination. 
Priority
This application has PRO 62/673,668 (filed 5/18/2018) and PRO 62/655,040 (filed 4/9/2018).

 EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hashim Rahman on 8/9/2022.

The application has been amended as follows:	
IN THE CLAIMS:
Please cancel claims 9-28.
Please amend claim 1 as follows: 
In claim 1, line 3, please insert - - a) - - in front of “entraning”; line 4, insert - - b) - - in front of “exposing”; line 5, insert - - c) - - in front of “determining”; line 7, insert - - d) - - in front of “gating”; line 9, insert - - e) - - in front of “detecting”. 

The following is an examiner’s statement of reasons for allowance: The closest prior arts, Maxwell and Gaysinskaya teach a method of sperm sorting without teaching/suggesting step of detecting the presence of a DNA aberration from the gated individual events, and it is not obvious to combine the method steps because the references do not teach detection of DNA aberration and provides no motivation to use forward and side fluorescence characteristic after exposure to electromagnetic radiation to detect DNA aberration of sperm cells/nuclei with anticipated success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1-8 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653